                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

KEITH L. JOLLY,

                     Plaintiff,

v.                                                           Case No. 3:19-cv-723-J-39JBT

DEBORA ELLIS-BAILEY, et al.,

                Defendants.
_______________________________

                                  ORDER OF DISMISSAL

       Plaintiff Keith L. Jolly, an inmate of the Florida penal system, initiated this action

by filing a pro se Civil Rights Complaint (Doc. 1; Complaint) and a motion to proceed in

forma pauperis (Doc. 2). Plaintiff names as Defendants four corrections officers at the

Duval County Jail. In his Complaint, Plaintiff asserts First and Fourth Amendment

violations stemming from alleged mail tampering and theft. As to the claim of mail

tampering, Plaintiff alleges Defendant Ellis-Bailey retrieved a letter from his pocket on

April 18, 2016, and kept the letter as “contraband.” See Complaint at 5.1 According to

Plaintiff, later that same day, Defendant Ellis-Bailey searched his cell for other letters and,

finding none, directed Defendant Perkins to monitor his outgoing mail. Id. at 7. Plaintiff

contends his outgoing mail was monitored through April 22, 2016, during which time

officers intercepted two letters Plaintiff wrote to his son, which were then sent to the




1Plaintiff provides an email written by Defendant Ellis-Bailey to a superior officer, which
confirms Defendant Ellis-Bailey discovered contraband on Plaintiff during recreation. See
Complaint at 6.
prosecutor in his criminal case. Id. at 9, 24, 31.2 As to the theft claim, Plaintiff asserts

Defendant Peoples either misplaced or stole a payroll check he had in his property. Id. at

18. Plaintiff claims he suffered a mental breakdown from the stress caused by the events.

He seeks only punitive damages. Id. at 33.

       The Prison Litigation Reform Act (PLRA) requires a district court to dismiss a

complaint if the court determines the action is frivolous, malicious, or fails to state a claim

on which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to whether

a complaint “fails to state a claim on which relief may be granted,” the language of the

PLRA mirrors the language of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts

apply the same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th

Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Labels and

conclusions” or “a formulaic recitation of the elements of a cause of action” that amount

to “naked assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations respecting all

the material elements necessary to sustain a recovery under some viable legal theory.”

Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations

and citations omitted). In reviewing a pro se plaintiff’s pleadings, a court must liberally



2 In the trial court, Plaintiff moved to have the letters suppressed. See Complaint at 29-
30. Plaintiff filed the motion pro se even though he was represented by counsel. Id. at 29.
According to Plaintiff, his attorney refused to file a motion to suppress on his behalf. Id.
at 28. Plaintiff asserts the judge denied his motion to suppress but “told the prosecutor
that he could not use [Plaintiff’s] outgoing mail to get a conviction.” Id. at 31.
                                               2
construe the plaintiff’s allegations. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). However, the duty

of a court to construe pro se pleadings liberally does not require the court to serve as an

attorney for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th

Cir. 2017) (citing GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir.

1998)).

       Of note, this is Plaintiff’s third attempt to raise these claims. See Case Nos. 3:18-

cv-214-J-32MCR; 3:19-cv-72-J-25JBT. The Court dismissed Plaintiff’s two prior cases

without prejudice for Plaintiff’s failure to state a claim. See Order (Doc. 20), Case No.

3:18-cv-214-J-32MCR; Order (Doc. 5), Case No. 3:19-cv-72-J-25JBT. In both dismissal

orders, the Court explained Plaintiff was precluded from recovering punitive damages

under the PLRA because he alleged no physical injury. Id. The Court also found Plaintiff’s

allegations failed to state a federally cognizable claim.

       Plaintiff’s Complaint again is subject to dismissal. As to Plaintiff’s suggestion that

his cell was unlawfully searched, he fails to state a claim under the Fourth Amendment.

Pre-trial detainees and prisoners enjoy a lowered expectation of privacy than those who

are not incarcerated. See Hudson v. Palmer, 468 U.S. 517, 527-28 (1984) (“[T]he Fourth

Amendment’s proscription against unreasonable searches does not apply within the

confines of the prison cell.”); Bell v. Wolfish, 441 U.S. 520, 546, 556-57 (1979) (holding

the warrantless search of a pretrial detainee’s “room” did not violate the Fourth

Amendment).3



3 Plaintiff identifies violations of the First and Fourth Amendments only. See Complaint at
3. To the extent Plaintiff’s Complaint can be liberally construed to assert a due process
violation for the deprivation of his property, he has not stated a claim for relief because
                                             3
       Plaintiff’s allegations of mail tampering implicate his right to free speech under the

First Amendment. Even if his allegations substantively state a claim for relief, he would

be entitled only to nominal damages because he asserts no actual injury. See Al-Amin v.

Smith, 511 F.3d 1317, 1335 (11th Cir. 2008) (noting Eleventh Circuit precedent

“recognizes the award of nominal damages for violations of the fundamental constitutional

right to free speech absent any actual injury”). Despite being twice informed of the

limitation on recovery under the PLRA, Plaintiff again seeks only punitive damages but

alleges no physical injury. See Complaint at 33. Rather, he asserts only emotional injury,

which is not cognizable as a theory of recovery under the PLRA. See 42 U.S.C. §

1997e(e) (“No Federal civil action may be brought by a prisoner confined in a jail, prison,

or other correctional facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury or the commission of a sexual act.”).

       The availability of nominal damages has not been foreclosed by § 1997e(e). See

Brooks v. Warden, 800 F.3d 1295, 1309 (11th Cir. 2015). As such, before dismissing

Plaintiff’s Complaint, the Court is obliged to consider whether his allegations can be

liberally construed to request nominal damages. See Hughes v. Lott, 350 F.3d 1157,

1162-63 (11th Cir. 2003). Of course, this Court is mindful that a pro se Plaintiff is held to

less stringent standards than a trained lawyer, and any interpretation of the Complaint




an adequate post-deprivation remedy is available. “[A]n unauthorized intentional
deprivation of property by a state employee does not constitute a violation of the
procedural requirements of the Due Process Clause of the Fourteenth Amendment if a
meaningful postdeprivation remedy for the loss is available.” Hudson, 468 U.S. at 533.
Florida provides a statutory remedy for theft. See Fla. Stat. § 772.11(1). See also Case
v. Eslinger, 555 F.3d 1317, 1331 (11th Cir. 2009) (recognizing Florida’s civil cause of
action for conversion provides an adequate post-deprivation remedy when law
enforcement officers seize or retain personal property).
                                             4
must be liberally considered. Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

          Upon due consideration, even under a liberal interpretation, Plaintiff's Complaint

cannot be construed as requesting nominal damages. Plaintiff requests the following

relief:

                         Im [sic] actually asking for 280,000 dollars in punitive
                 damages for the pain and suffering I’ll seek [sic] while
                 incarcerated away from my family and hindering me from
                 starting my own business. This amount account for all my lost
                 wages and a lost [sic] of a business venture that I started and
                 all the defendant that was involve [sic] with the illegal
                 tampering of my outgoing mail, and the one count of grand
                 thief [sic].

Complaint at 33. Plaintiff’s sole request for a large sum of money, which he designates

specifically as “punitive damages,” cannot be considered a request for nominal damages.

See, e.g., Williams v. Langford, No. 2:13-cv-315-FtM-38CM, 2015 WL 163226, at *7 (M.D.

Fla. Jan. 12, 2015) (citing Carey v. Piphus, 435 U.S. 247, 266-67 (1978)) (finding a

request for $250,000 could not be liberally construed as a request for nominal damages,

which generally do not exceed one dollar); Honors v. Judd, No. 8:10-cv-22-T-33AEP,

2011 WL 3498287, at *6 (M.D. Fla. Aug. 10, 2011) (finding the plaintiff’s claim was barred

under the PLRA because he demonstrated only a de minimis injury and did not seek

nominal damages but only punitive and compensatory damages).

          Moreover, Plaintiff does not include a request for “other relief” or similarly inclusive

language that could be liberally construed as a request for nominal damages. Cf. Smith

v. Barrow, No. CV 311-044, 2012 WL 6519541, at *5 (S.D. Ga. Nov. 9, 2012), report and

recommendation adopted as modified, 2012 WL 6522020 (S.D. Ga. Dec. 13, 2012)

(liberally construing the complaint to request nominal damages because the plaintiff

                                                 5
asked for “such other relief” to which he may be entitled) (citing Holloway v. Bizzaro, 571

F. Supp. 2d 1270, 1272 (S.D. Fla. 2008) (same); Linehan v. Crosby, No. 4:06-cv-00225-

MP-WCS, 2008 WL 3889604, at *13 (N.D. Fla. June 26, 2008) (same)). For these

reasons, Plaintiff’s Complaint is subject to dismissal under the Court’s screening

obligation.

       Accordingly, it is

       ORDERED:

       1.        This case is DISMISSED without prejudice.

       2.        The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.

       DONE AND ORDERED at Jacksonville, Florida, this 10th day of July, 2019.




Jax-6
c:
Keith L. Jolly




                                             6
